              Case 1:20-cv-09571-GHW Document 17 Filed 01/19/21 Page 1 of 1

                                                                                                 US D C S D N Y
                                                                                                 D OC U ME NT
                                                                                                 E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                 D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                 D A T E FI L E D: 1 / 1 9 / 2 0 2 1
----------------------------------------------------------------- X
                                                                  :
J E S U S T RI NI D A D M A R TI N E Z a n d M A RI O             :
P ER E Z,                                                         :
                                                                  :                                   1: 2 0 -c v -0 9 5 7 1 - G H W
                                                  Pl ai nt iff,   :
                                                                  :                                           OR DER
                               -v -                               :
                                                                  :
A S PI C E R O U T E I N C., d b a T A N D O O R                  :
P A L A C E, I N D E RJI T SI N G H, a n d M A N V E E N          :
SI N G H ,                                                        :
                                                                  :
                                               D ef e n d a nt . :
                                                                  :
----------------------------------------------------------------- X

G R E G O R Y H. W O O D S , U nit e d St at es Distri ct J u d g e:

           D ef e n d a nts’ r e q u est f or l e a v e t o fil e a m oti o n t o dis miss a n d m oti o n f or s u m m ar y j u d g m e nt,

D kt. N o. 1 4, is gr a nt e d. T h e d e a dli n e f or D ef e n d a nts t o fil e a n d s er v e t h eir m oti o n is F e br u ar y 5,

2 0 2 1. D ef e n d a nts’ o p p ositi o n is d u e wit hi n t w e nt y- o n e d a ys aft er s er vi c e of D ef e n d a nt’s m oti o n. If

Pl ai ntiffs’ o p p os e t h e m oti o n f or s u m m ar y j u d g m e nt p urs u a nt t o F e d. R. Ci v. P. 5 6( d), t h e C o urt

will n ot r e q uir e a s u bst a nti v e o p p ositi o n t o t h e m oti o n f or s u m m ar y j u d g m e nt u ntil aft er t h e C o urt

r ul es o n t h e R ul e 5 6( d) o p p ositi o n. If Pl ai ntiffs fil e a R ul e 5 6 ( d) o p p ositi o n, D ef e n d a nts’ r e pl y is

d u e wit hi n s e v e n d a ys aft er s er vi c e of t h e o p p ositi o n. If Pl ai ntiffs fil e a s u bst a nti v e o p p ositi o n,

D ef e n d a nts ’ r e pl y is d u e wit hi n f o urt e e n d a ys aft er s er vi c e of t h e o p p ositi o n.

           Pl ai ntiffs ar e dir e ct e d t o fil e b y J a n u ar y 2 2, 2 0 2 1 a l ett er st ati n g w h et h er t h e y ar e all e gi n g

i n di vi d u al c o v er a g e u n d er t h e F L S A, i n a d diti on t o e nt er pris e c o v er a g e.

           S O O R D E R E D.

D at e d: J a n u ar y 19 , 2 0 2 1
                                                                                   __________________________________
                                                                                          G R E G O R Y H. W O O D S
                                                                                         U nit e d St at es Distri ct J u d g e
